Name: Commission Regulation (EEC) No 3715/91 of 16 December 1991 establishing, for 1992, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 12. 91 Official Journal of the European Communities No L 351 / 11 COMMISSION REGULATION (EEC) No 3715/91 of 16 December 1991 establishing, for 1992, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 ('); Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/90, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EEC) No 3500/91 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (3), and in particular Article 1 ( 1 ) thereof, Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentioned in part (a) of this paragraph using beam trawls of which the aggregate beam length exceeds nine metres ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of Article 1 The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of this paragraph is given in the Annex. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in ail Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 288, 11 . 10 . 1986, p . 1 . (2) OJ No L 331 , 3 . 12. 1991 , p . 2. 0 OJ No L 346, 11 . 12. 1990, p. 11 . (4) OJ No L 24, 27 . 1 . 1983, p. 1 . No L 351 /12 Official Journal of the European Communities 20. 12. 91 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registro PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BELGICA A B BOU BOU BOU BOU K K N N O O O o o o o o o o o o o o o o z 2 601 4 6 7 24 8 13 555 782 20 23 32 62 64 100 101 110 142 - 190 211 225 455 481 533 552 12 Nancy Van Maerlant Astrid Anja De Enige Zoon Beatrix Aquarius Morgenster Valentino Nancy Goewind Geoffrey Wiliam Jessica Seabird II Black Jack Emilie Benny Jeaninne-Margaret Hermes Renilde Christoph Norman Kim Zeesymphonie Bi-Si-Ti Virtus Marathon Sabrina OPAB OPYA OPAD OPAF OPAG OPAX OPAH OPAM OPVY OQFD OPAT OPAW OPBF OPCJ OPCL OPDV OPDW OPEF OPFL OPHH OPIC OPIQ OPSC OPTC OPVC OPW OPAL Antwerpen Blankenberge Boekhoute Boekhoute Boekhoute Boekhoute Kieldrecht Kieldrecht Nieuwpoort Nieuwpoort Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Zeebrugge 213 221 79 103 219 202 217 218 110 110 110 220 99 206 143 176 184 192 191 220 158 184 184 166 147 99 210 20. 12. 91 Official Journal of the European Communities No L 351 /13 ,1 2 3 4 5 z z z z z z z z z z z 88 403 430 445 447 472 474 536 554 582 586 Nova-Cura Stern Margibel Marina Hurricane Condor Argo Zeevalk _Lucky Star II Asannat Mermaid OPDJ OPQC OPRD OPRS OPRU OPST OPSV OPVF OPVX OPWZ OPXD Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge 104 110 184 220 143 132 220 165 191 107 143 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 1 Delphin DCDK Accumersiel 176 ACC ACC ACC ACC ACC ACC ACC ACC ACC ACC ACC AG AZ BEN BOR BOR BRA BUS BUS BUS BUS BX CUX eux CUX CUX eux CUX DAN DIT DIT DIT DIT DIT DIT DOR DOR DOR DOR DOR DOR 2 3 4 6 7 8 10 11 12 13 16 8 5 2 1 2 7 1 4 6 8 765 1 2 3 6 7 8 3 1 2 5 6 9 18 2 4 5 8 12 13 Emma Harmonie Freya Uranus Elke Orion Komet Johanne Poseidon Erika EdelweiÃ  Eltje Looden GebrÃ ¼der MÃ ¶we Poseidon Insulaner Merkur III Catja Adler Daggi Thedje Damkerort Cuxi Troll Seestern Heimkehr EdelweiÃ  Johanna Seestern Berendine AnnÃ ¤us Bruhns Gertje Bruhns Heike Condor Jan Bruhns Hoffnung Saphir StÃ ¶r Delphin Sirius Dithmarschen DCGK DCRK DCGU DCCA DCGN DCFM DCWK DCFL DCJD DCPJ DCKC DCGW DCET DCWE DLZN DITL DIZW DJIC DJID DKLC DERT DFNB DG4396 DFJO DEKY DFBO DCSY DCIC DCPV DCRE DCVS DETV DESX DFAX DFAT DEUP DESC DIZM Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Greetsiel Neuharlingersiel Bensersiel Borkum Borkum Brake BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum Bremerhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Neuhaus-Oste Dangast Ditzum Ditzum Ditzum Ditzum Ditzum Ditzum Dorum Dorum Dorum Dorum Dorum Dorum 175 184 175 175 175 184 218 110 176 164 144 146 145 188 132 180 219 88 100 125 110 221 104 97 130 130 162 92 68 188 110 147 170 180 217 161 216 164 137 165 125 No L 351 /14 Official Journal of the European Communities 20 . 12. 91 1 2 3 4 5 DOR DOR FED FED FED FED FED FED FED FED FED FED FED FRI FRI FRI FRI FRI FRI FRI FRI FRI FRI FRI GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE HAR HAR HAR HAR HAR HAR HAR 15 16 1 2 3 4 5 6 8 9 10 11 12 1 3 7 18 20 23 35 36 75 76 86 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 24 25 28 29 1 2 4 5 6 Ã ² 10 Else Poseidon Orion Sirius Venus Christine Butjadingen VÃ ¶rut Seerose Bianka EdelweiÃ  Nordstern Rubin Saturn Holsatia Polarstern Adler Falke Godewind Lilli Heimatland Luise Anneliese Sirius Edde Erna Horizont Magellan Oberon Albatross Emsstrom Nordsee II Odin Jan Ysker Korsar Condor Jan Looden Wangerland Zwei GebrÃ ¼der Angelika Odysseus Karl Zink Flamingo Sechs GebrÃ ¼der Sturmvogel Frieda Luise Friedrich Conradi Delphin VorwÃ ¤rts Paloma Gesine Albrecht Jens Albrecht II Hilde Ruth Albrecht Gudrun Albrecht Christine Wangerland DFCS DDMP DLIL DLIG DDHN DDDT DDGE DLIX DDJB DDIT DIRJ DIST DIRH DIQL DIQT DIRK DIRQ DIUP DIJK DITD DB5381 DCSJ DCOH DCMU DMXQ DCIL DCJJ DCCH DCVF DCBG DDAY DCEJ DCVO DCRA DCEQ DCEP DCEY DCFP DCVQ DCFW DCGO DCGR DCPU DCVW DCME DCDN DCEL DCQM DCJG DCMJ DCCD DCLC DCVZ Dorum Dorum Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Fedderwardersiel Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel 124 220 191 147 217 180 183 93 184 191 180 93 183 138 151 151 136 130 151 107 131 145 151 151 146 110 184 184 186 145 221 146 184 165 184 188 145 184 186 184 206 132 184 190 140 199 221 190 110 219 191 150 199 175 217 184 114 20. 12. 91 Official Journal of the European Communities No L 351 /15 1 2 3 4 5 HAR HAR HOO HOO HOO HOO HOO HOR HUS HUS HUS HUS HUS HUS HUS HUS NC NC NEU NEU NEU NEU NEU NEU NEU NEU NEU NEU NEU NEU NEU NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR NOR ON PEL PEL, PEL PEL POG SC SC SC SC 14 20 1 3 52 53 61 1 2 6 7 9 18 19 28 33 335 458 225 226 227 228 229 230 231 235 240 241 243 245 319 203 205 206 207 208 209 211 212 223 224 225 228 230 231 232 236 180 1 2 3 9 2 1 2 4 5 Georg Albrecht Marion Albrecht Haye Laurenz Nantiane Aggi Jeverland Samland Falke Heike Oland Gila EdelweiÃ  Friesland Marion Zukunft Freya I Wilhelm Ramona Antares Keen Tied StÃ ¶rtebeker Gorch Fock Falke Polaris Medusa Nordlicht Anna I Liebe Seeschwalbe Seestern Nordlicht Sperber Anette Neptun Seestern Erika Sirius Helga Alwine Nordlicht Nordland Nordmeer Nordstern Nordsee Nordstrom I Nordstrand Seepferdchen Jupiter Yvonne Annemarie Helene Norderoog Jan Godenwind Stolper Bank II Wattenmeer Atlantis DCBU DCGF DJIS DLYL DDAE DCEV DDEP DEPJ DJGJ DJFU DDEY DJGC DJGB DJGF DLYQ DCPF DJEI DFNZ DJES DCBQ DLYJ DCMO DCGQ DCCX DCFU DDFS DFNS DCKM DFND DCEM DCKS DCJS DCHU DCLS DCPP DCMN DCTH DCTA DCDB DCWV DCKR DCJO DCIO DITX DLHG DJIG DJFK DJDR DLZC DCRD DJHV DIVO DITO DIXG Harlesiel Harlesiel Hooge Hooge Hooksiel Hooksiel Hooksiel Horumersiel Husum Husum Husum Husum Husum Husum Husum Husum Cuxhaven Cuxhaven Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuhaus Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norderney Fedderwardersiel Pellworm Pellworm Pellworm Pellworm Pogum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum 180 175 136 132 199 180 206 110 129 174 175 180 184 184 165 146 184 146 184 147 175 147 147 110 184 110 135 114 177 180 138 169 161 197 147 191 96 175 92 HO 110 110 185 110 219 110 99 213 184 132 183 182 146 184 221 184 183 No L 351 / 16 Official Journal of the European Communities 20 . 12. 91 1 2 3 4 5 SC SC SC sc sc sc sc sc sc sc sc sc sc sc sc sc sc sc sc SCHL SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SH SH SPI SPI SPI SPI 6 7 8 9 14 15 18 20 21 28 32 33 34 36 44 45 52 57 58 1 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 18 19 20 22 23 24 25 26 28 30 31 32 33 34 35 6 23 2 4 5 6 Keen Tied Seefuchs Birgit I Wotan Maret Martina Gaby Egel Antje MÃ ¶ller Blauort Doggerbank Cornelia Melanie B Dithmarschen I Achat Klaus Groth Bussard II Sabine SÃ ¼dwind Oderbank Orion Hornsriff Blinkfuer Germania Kerstin Hoffnung Cap Arcona Delphin Rugenort Dieksand Christine Hindenburg Wiking Antares Condor Hanseat Polli Atlantik Albatros Seerose Kormoran Odin I Venus Nordfriesland Paloma G Teutonia I Cormoran Utholm TÃ ¼mmler Marlies Keen Tied Marschenland Tanja Albatros Skua Seehund Nixe II Nordstern DISU DIUQ DIJR DIZO DJIJ DIWD DITV DIQJ DDEZ DIZL DIUR DJGS DIRV DIVU DIUC DJNR DJHT DJRS DIXM DIZQ DJFY DITK DFCQ DISX DIRF DIUY DIWK DIRB DJCH DISC DISE DITA DISD DIVW DIUZ DISR DISO DISP DITY DCWX DITW DLUW DEWG DIUO DFOC DJEE DIXU DCQD DDEW DIQK DIUD DFPF DERI DERF DFBG BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum SchlÃ ¼ttsiel Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Heiligenhafen Heiligenhafen Spieka Spieka Spieka Spieka 184 184 179 184 184 184 183 169 184 220 184 184 184 100 184 135 184 184 221 55 184 124 184 147 140 184 184 165 184 138 184 172 147 159 184 178 180 182 165 184 184 182 153 147 181 140 182 165 184 146 184 221 221 169 184 191 110 20. 12. 91 Official Journal of the European Communities No L 351 /17 1 2 3 4 5 SPI ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST SU su su su su su su su su SW SW SW SW SW TÃ N TÃ N TÃ N TÃ N TÃ N VAR VAR VAR WIT WIT WRE WRE WRE WRE WRE WRE WRE WRE WRE 7 1 2 3 4 5 6 7 8 11 12 17 20 22 24 26 28 30 2 3 5 6 7 8 9 12 13 1 2 3 4 5 1 2 4 6 32 1 6 18 1 12 1 2 3 4 5 6 7 9 10 Fahrwohl Seeburg Boreas Nordland MÃ ¶we Friesland Nis Randers Heimatland Sigrid Birgit R. Anja II Tina I Poseidon SÃ ¼deroog Karolin Wega II GlÃ ¼ck Auf Fabian Jupiter Theodor Storm Andrea OstpreuÃ en Holstein Heimatland Stella Mare Marianne Fortuna Elfriede Claudia Rungholdt Hartje Falke I Paloma Hay Pornstrom Birgit Capella II Sturmvogel Hein Godenwind Helga Christina Nausikaa Apollo Koralle Falke Wremen Land Wursten Condor Seerose Neptun Julia DD4413 DJEZ DJBC DJBB DCSP DJDU DJGV DLXW DJEP DJDF DJIV DLYX DJHQ DJFO DJIF DJCE DLZP DJMP DD6372 DJDM DJIM DJEL DIRM DLZK DLWN DJDS DJEN DLZV DJIO DLYA DJGO DJDW DJET DJGD DA7121 DJFS DDAX DDBL DIQQ DDFA DFCM DFBB DESJ DFAZ DEQW DETZ DEQX DISK DJHL Spieka TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning Husum Husum Husum Husum Husum Husum Husum Husum Husum Wyk/FÃ ¶hr Wyk/FÃ ¶hr Wyk/FÃ ¶hr Wyk/FÃ ¶hr Wyk/FÃ ¶hr TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Varel Varel Varel WittdÃ ¼n WittdÃ ¼n Wremen Wremen Wremen Wremen Wremen Wremen Wremen Wremen Wremen 132 162 184 182 145 176 107 184 184 184 165 165 165 180 99 184 184 213 131 184 184 184 110 184 · 184 184 88 125 182 182 184 130 74 40 88 130 165 162 180 109 124 183 130 131 169 184 221 110 138 184 184 No L 351 / 18 Official Journal of the European Communities 20 . 12. 91 l 2 3 4 5 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E E E E E E E E E HV HV HV HV HV HV HV HV HV RI RI 9 27 35 45 61 428 454 614 641 3 6 35 41 58 67 73 80 89 78 450 Tjalfe Bitten Karen Lund Jette Susanne Di-Je Holmsland Anna-Ester Leif Brink Rune Egholm Vinnie Runge Hansine Svend Age Havsand Komet Juvredyb RÃ ¸m Nordlyset Helga-Vera Lasse Steenberg Perkredes XPBF OXNS OUYB OXDU OWFZ XP3312 OUOT OWAS OXAO OVIT XP2750 OZNX XP3685 XP2918 XP3614 OXTW XP4787 5QEV OXUM OXUL Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Havneby Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Hvide Sande' RingkÃ ¸bing 125 217 200 201 125 161 169 165 214 165 148 169 147 197 104 165 144 168 125 213 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 341077L DK 659450Y DK 779894F Nautilus Eric-Marie-Ange Manoot'che FP 7466 FU 4888 FG 8312 Dunkerque Dunkerque Dunkerque 55 180 162 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR BR BR BR BR BR DZ GO GO GO HA HA HA HA HA HD KG KG KG KG LO LO NZ NZ 7 10 19 23 35 47 3 29 33 52 13 14 41 50 62 14 5 6 7 9 5 20 12 21 Res Nova Johanna Adriana Nellie Broedertrouw Ortelius Alina Jan Maria De Hinder Elisabeth Wobbegien Grietje Antje Zeevalk Willem Tjitsche Skagerak Zeearend Imantje Christina Pieternella Eeltje Jan Zwarte Arend Magdalena PHAI PFDQ PCDR PGEL PDGH PGPK PCMH PEZI PDNI PEKN PIXY PHIM PIWA PEVK PDKG PGTD PIZQ PFSK Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Delfzijl Goedereede Goedereede Goedereede Harlingen Harlingen Harlingen Harlingen Harlingen Den Helder Kotgene Kortgene Kortgene Kortgene Ulrum-Lauwersoog Ulrum-Lauwersoog Terneuzen Terneuzen 221 221 166 179 221 221 174 221 221 134 113 134 134 165 127 221 221 221 221 221 125 134 114 99 20 . 12. 91 Official Journal of the European Communities No L 351 /19 l 2 3 4 5 OD OD OD OD SCH SCH SCH SCH SL TH TH TH TH TH TH TS TX TX TX UQ UQ UQ UQ UQ VLI VLI WL WL WON WON WON WON WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR 3 5 18 28 10 18 25 66 16 5 15 35 36 42 61 3 7 25 50 3 4 7 16 17 8 45 8 15 24 29 43 77 2 3 10 15 16 20 21 22 27 34 36 54 60 71 72 75 77 88 89 98 102 106 107 108 128 131 213 222 Jan Clara Jacoba Johannes Lars De Kraak Drie Gebroeders Gemma Jacoba Annie-B Johannes Cornelis Morgenster Adriana Maatje Maria Morgenster Izabella Jacomina Carolina Johanna Cornelia Bass Rock De Poolster Everdina Deneb Grietje Rottum Truus Atlantis Greetje Elisabeth-C Vertrouwen Albatros Monte Tjerk Elisabeth Albertje Vaya Con Dios Wietske Carla Maria Noordster Petrina Pieter Cornelis Catharina Judit Elisabeth Jente Barend Jan Visarend Leendert Jan Cornelis Willem Cornelis-Nan Verwachting Marry-An Alberta Sandra Petra Ananjah Conzelo Rana Geja Anjo Else Jeanette Limanda Alida Catherina Jannie Diana Stella Maris Concordia Twee Gebroeders Simone Anna Tatiana PDJV PFDU PDTG PEGT PCTF PFDE PGAO PCDG PFOF PGAW PEXR PEYA PFDD PDOM PDNF PDWP PDWL PIFI PIRC PDHV PGII PGSD PGSW PDXH PFCW PCYC PIGX PFNU PDKY PIFS PFVJ PCFK PHIG PCQZ PGYN PDXK PFDV PFAE PHTG PDJQ PEYS PHMP PCRL Ouddorp Ouddorp Ouddorp Ouddorp Scheveningen Scheveningen Scheveningen Scheveningen Stellendam Tholen Tholen Tholen Tholen Tholen Tholen Terschelling Texel Texel Texel Usquert Usquert Usquert Usquert Usquert Vlissingen Vlissingen Westdongeradeel Westdongeradeel Wonseradeel Wonseradeel Wonseradeel Wonseradeel Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen 'Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen 188 221 221 199 221 221 221 104 134 221 221 221 221 221 221 156 221 74 188 146 162 184 147 121 221 221 92 107 221 136 113 162 188 214 188 220 71 221 221 221 177 221 169 221 221 220 188 177 188 184 175 177 118 134 158 221 221 175 221 220 No L 351 /20 Official Journal of the European Communities 20 . 12. 91 1 2 3 4 5 WR WR YE YE YE ZK ZK ZK ZK ZK ZK ZK 224 244 52 138 139 2 11 17 18 31 44 54 De Vrouwe Tea Texelstroom Adriana Maatje Helena Elisabeth Jacob Geertruida Hoop Op Zegen Johannes Dirk Liberty Hunze Vier Gebroeders Goede Verwachting PDPJ PHXZ PCEB PFSB PDXB PEYM PIGY Wieringen Wieringen Yerseke Yerseke Yerseke Ulrurn-Zoutkamp Ulrurn-Zoutkamp Ulrurn-Zoutkamp Ulrurn-Zoutkamp Ulrurn-Zoutkamp Ulrurn-Zoutkamp Ulrurn-Zoutkamp 221 174 221 221 221 188 134 113 138 124 174 138